United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code:(888) 593-7878 Date of fiscal year end:12/31 Date of reporting period: 06/30/14 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– June 30, 2014 Fund or Index Six Months One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 4.94% 23.94% 17.14% 8.43% 10.54% Russell 2000® Indexiv 3.19% 23.64% 20.21% 8.70% 7.67% Westport Fund – Class Riii 4.86% 21.13% 18.10% 10.76% 11.23% Russell Midcap® Indexiv 8.67% 26.85% 22.07% 10.43% 9.53% As set forth in the Funds’ prospectus dated May 1, 2014, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.37% and 1.23%, respectively at December 31, 2013. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2013, the Class R shares of the Westport Select Cap Fund and the Westport Fund paid shareholder servicing fees equal to 0.12% and 0.13% respectively. Please see the Funds’ Financial Highlights on pages 17 and 19 for the actual Total Fund Operating Expenses paid for the six-month period ended June 30, 2014. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. The Adviser has agreed to maintain these expense limitations with regard to each class of each Fund through April 30, 2015. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the Letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 19. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 21. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market)). The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 10% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Fund Index measures the performance of the 30 largest mutual funds that invest in a variety of capitalization ranges without concentrating 75% of more of their equity assets in any one market capitalization range over an extended period of time, as determined by Lipper, Inc. vi S&P 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market value weighted index with each stock’s weight in the Index proportionate to its market value. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 2 THE WESTPORT FUNDS LETTER TO SHAREHOLDERS July 11, 2014 Dear Fellow Shareholders: Equity securities provided excellent returns in 2013. There is little likelihood that results this year will approach those from last year but further gains in 2014 are possible. The Federal Reserve (“Fed”) held short term interest rates close to zero and used the third installment of quantitative easingi (a/k/a “QE3”) to exert downward pressure on long term interest rates throughout 2013 supporting asset prices. Economic growth as measured by gross domestic product contracted at the surprising rate of 2.9% in 1Q 2014 after a strong second half of 2013. Harsh winter weather and a revision to the estimated impact from the implementation of the Affordable Care Act (also known as “Obamacare”) account for much of the weakness. Recent economic statistics, especially employment, indicate a strong rebound. This year the Fed is reducing its purchases of debt securities, with QE3 projected to end in October. Nevertheless, equity market returns were positive in the first half of 2014 with low short term interest rates continuing to provide support. WESTPORT SELECT CAP FUND During the second quarter, the Westport Select Cap Fund’s Class R shares rose 2.76%, ahead of the Russell 2000® Index’s gain of 2.05%. For the first six months of 2014, the Westport Select Cap Fund’s Class R shares outperformed the Russell 2000® Index with a return of 4.94%, compared to a return of 3.19% for the Index. Since inception 16½ years ago, the Westport Select Cap Fund has outperformed the Index by just under 3% points a year, with an annual average return of 10.54% to 7.67%, respectively. Once again, data provided by Lipper, Inc. provides an interesting overview of the Westport Select Cap Fund’s performance in the first half of 2014. According to Lipper, the average Small-Cap Core fundii returned 3.95% while the average Mid-Cap Growth fundiii, a category used by Morningstar, Inc. in rating the Westport Select Cap Fund was 3.73%. In this context we view the Westport Select Cap Fund’s performance as quite satisfactory. During the first half of 2014, four stocks contributed 1% or more to performance. The leader was United Rentals, Inc., which rose 34% and added 201 basis pointsiv. Already the largest factor in the rental of equipment used in non-residential construction, the company announced the acquisition of National Pump Company. This purchase will expand the company’s position in the fast growing energy sector, and is projected to be highly accretive to earnings. The second largest contributor to first half performance was Universal Health Services, Inc., Class B shares, the fund’s largest position. The operator of acute care and mental health hospitals gained nearly 18% and contributed 182 basis points. First quarter earnings exceeded estimates, reflecting the early positive impact of the Affordable Care Act. The off-price retailer, Big Lots, Inc., added 154 basis points. The company’s shares gained over 41% as new management’s merchandising changes showed early signs of success. DeVry Education Group, Inc., our for-profit education stock, rose over 19%, adding 117 basis points. The company’s diversification efforts have cushioned the negative impact of continued declines in student enrollments at the main operating unit, DeVry University. 3 On the negative side, it is interesting to note that the Fund’s five largest decliners cumulatively impacted performance by a total of 226 basis points, which compares to a cumulative 701 basis points contributed from the five largest gainers. IPG Photonics Corp. fell 11.4%, costing 81 basis points as investors continue to be concerned about second half demand from China for the company’s precision laser products. Precision Castparts Corp., the Fund’s second largest position, was off 6%, costing 61 basis points. There are questions regarding the future organic growth rate of the commercial aircraft industry and the company. This comes despite the company’s continuing profit improvement as it integrates recent acquisitions. The Fund made one new purchase during the quarter, Zebra Technologies Corp, Class A shares (“Zebra”). This company has established a leading position in data collection and product identification and announced the acquisition of a unit of Motorola Solutions, Inc. This deal will expand Zebra’s market position into mobile and network solutions while doubling the company’s size and adding significantly to its earnings per share. During the quarter the fund trimmed several positions and saw no merger or acquisition activity. We are often questioned about the Fund’s positioning in terms of market cap. The Fund’s weighted average market capv at time of purchase was $1.463 billion compared to the actual weighted average market cap at June 30, 2014 of $7.888 billion. WESTPORT FUND The economically weak first quarter and emphatic support for continuing near zero short term interest rates by new Fed Chair Janet Yellen saw the yield on the 10-year Treasury bond decline from 3.0% at year-end 2013 to 2.5% at June 30, 2014. Faced with declining rates on fixed income securities, investors sought equities with relatively high dividend yields – utilities and REITs. These two industry sectors provided returns of 19.2% and 17.3%, respectively, in the first half, the two highest among the ten industry sectors that comprise the Russell Midcap® Index and contributed 233 basis points of the Index’s 867 basis point return. The Westport Fund Class R shares returned 486 basis points in the first half of 2014 with virtually no utilities or REITs among its portfolio holdings. The remaining shortfall of 148 basis points occurred in the final two weeks of the second quarter and was the result of investor concerns about the trajectory of future financial performance for some of the Westport Fund’s larger portfolio holdings. For example, FMC Corp. produced a negative 38 basis point return when it made an earnings preannouncement that a combination of compressed North American planting schedules and a severe drought in Brazil would reduce its sales of agricultural chemicals in the second quarter. The cancellation of a large order for Airbus A-350 aircraft by the United Arab Emirates caused investors to question the bright outlook for commercial aircraft production. Precisions Castparts Corp., a major supplier of aerospace components, saw its shares decline, decreasing portfolio return by 32 basis points in this period. These events appear transitory and should not have a long term impact on valuation. Lipper, Inc. provides an additional reference point for assessing the Westport Fund’s first half 2014 performance. The Lipper category average for Mid-Cap Growth funds, the category to which Morningstar assigns the Westport Fund, returned 3.73%, compared to 4.86% for the Fund’s Class R shares. Comparing long term results, the Westport Fund Class R shares average annual return has outperformed that of the Russell Midcap® Index 11.23% to 9.53% over the 16 ½ years since the Fund’s inception. Lipper places the Westport Fund 4 in its multi-cap core category where the average annual return over the 16½ year period is 6.53%. The Westport Fund’s investment focus on the long term and on companies with a competitive advantage has been instrumental in producing these results. Of the 43 portfolio holdings at the end of the first half of 2014, 31 holdings provided positive returns and 12 holdings provided negative returns. The best performing industry sector for the Westport Fund in this period was Oil & Gas Producers, which included three exploration and production companies. This sector provided 261 basis points to the portfolio return compared to the 105 basis points from the Energy holdings in the Russell Midcap® Index. The domestic oriented company, EOG Resources, Inc., returned 39% in the first half of 2014 and was the primary driver of the sector’s performance, contributing 157 basis points. Anadarko Petroleum Corp. contributed 84 basis points to the Fund’s performance on a return of 38% after settling the Tronox litigation that arose from its purchase of Kerr McGee Corp. in 2006. Stone Energy Corp. provided a return of slightly more than 35% for the first half and added 27 basis points to the Westport Fund’s performance. Continued growth in the world economy has been supporting oil prices and a very cold winter in the U.S. provided the impetus for higher natural gas prices. Health care holdings were the second largest industry sector contribution to the Fund’s performance at 128 basis points, similar to the 138 basis points contribution of the health care sector to the Russell Midcap® Index. The best performer among the portfolio holdings in health care was Universal Health Services, Inc., Class B shares which contributed 64 basis points to performance with an 18% return in the first half. The largest detractor among the Fund’s holdings was MasterCard, Inc., Class A shares, at minus 45 basis points from a 12% decline in its share price. After an excellent performance in 2013 where earnings growth outpaced expectations and the stock price responded accordingly, 2014 has seen continued earnings growth but a reduction in the price/earnings multiplevi attached to those earnings. The imposition of financial sanctions against Russia for its annexation of Crimea raised questions about MasterCard Inc.’s long term presence in Russia and its earnings growth. However, the outlook is positive as transactions in many countries will continue to move from paper based systems for commerce to electronic transactions. Two new positions were established in the portfolio during the first half of 2014. Bed Bath & Beyond, Inc. was added after it provided a disappointing outlook for the remainder of the fiscal 2014 year. The focus of investor concerns is on the company’s ability to improve multi-channel sales by expanding its internet marketing capabilities. The company is a retail leader in domestic merchandise and household furnishings. A new position was also established in Zebra Technologies Corp., Class A shares (“Zebra”), a provider of industrial products used for data collection and automatic identification systems. When Zebra announced in mid-April that it would purchase the mobile-computing services unit of Motorola Solutions, Inc., its share price declined. Investors were concerned with the historical performance of this Motorola, Inc. unit, the fact that it was approximately the same size as Zebra and that the cash transaction would transform Zebra’s balance sheet from debt-free to heavily leveraged. Both companies offer bar code and radio frequency identification used to control inventories but service different end markets. The Motorola Solutions, Inc. unit will enhance mobile and network capabilities. Sales in the first half included Brown & Brown, Inc., Albemarle Corp., Core Laboratories N.V, State Street Corp. and WSFS Financial Corp. as they met our expectations. Forest Oil Corp. was eliminated as the opportunity for a turnaround faded. 5 OUTLOOK In our 2013 year-end outlook we expressed the view that global economic expansion would continue and that modest gains in domestic equity markets were probable in 2014. So far the market has performed essentially in line with this expectation with the Standard & Poors 500 Index (“S&P 500”) and the Russell 2000® Index providing total returns of 7.14% and 3.19%, respectively, in the first half of 2014. The balance of the year could well be a stand-off between strengthening corporate earnings and the increasing likelihood of modestly higher interest rates within the next year. Currently, analysts are projecting a 6.0% increase in second quarter S&P 500 profits, accelerating to a 12% gain in the fourth quarter with a further 9% increase in 2015. The market’s problem is that the S&P 500 is currently selling at a valuation of approximately 15 times next year’s projected earnings, in line with historical averages. In 2013 when the S&P 500 appreciated nearly 30%, 7% came from increased earnings and the balance from a higher valuation of those earnings. The main driver of the P/E expansion was the Fed’s third round of quantitative easing and continuation of near zero short-term interest rates. The Fed has stated its intention to end QE3 in October, but this does not imply a significant upward move in interest rates over the balance of the year. Nonetheless, if the economy strengthens appreciably, there will be heightened talk of a move toward a modest tightening. These are not the conditions for a further meaningful expansion of P/E ratios. On the other hand, if the economy is weaker than expected, earnings will probably not meet expectations but the Fed would be hesitant to raise rates, supporting valuations. In this uncertain environment stock selection is likely to determine success. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth i QE, QE3 or quantitative easing is an unconventional monetary policy whereby the Federal Reserve expands its balance sheet with the objective of stimulating the economy when standard policy has been ineffective. ii Small-Cap Core Funds – Funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) below Lipper’s USDE small-cap ceiling. Small-cap core funds have more latitude in the companies in which they invest. These funds typically have average characteristics compared to the S&P SmallCap 600 Index. iii Mid-Cap Growth Funds - Funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) below Lipper’s USDE large-cap floor. Mid-cap growth funds typically have above-average characteristics compared to the S&P MidCap 400 Index. iv Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. v Weighted Average Market Cap is the average market capitalization of all companies in a fund – with each company weighted according to its percent held in the fund. vi Price Earnings multiple (P/E) is the price of a stock divided by its earnings per share. 6 The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. There are special risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. 7 Westport Select Cap Fund (WPSRX) Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2014 Fund or Index Six Months One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R 4.94% 23.94% 17.14% 8.43% 10.54% Russell 2000® Index 3.19% 23.64% 20.21% 8.70% 7.67% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 18. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2014 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products 19.6% Insurance 17.3% Industrial Services 14.4% Health Care Products & Services 12.3% Business Products & Services 12.1% Consumer Products & Services 9.5% Aerospace Products & Services 8.7% Security Products & Services 2.2% Oil & Gas Producers 2.0% Banks & Thrifts/Financial Services 1.5% Cash & Cash Equivalents 0.4% Total 100.0% 8 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS June 30, 2014 (Unaudited) COMMON STOCKS — 99.6% Shares Market Value Aerospace Products & Services — 8.7% Precision Castparts Corp. $ Banks & Thrifts/Financial Services — 1.5% Banner Corp. Business Products & Services — 12.1% CACI International, Inc.(a) PTC, Inc.(a) Synopsys, Inc.(a) Zebra Technologies Corp. - Class A(a) Consumer Products & Services — 9.5% Big Lots, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Health Care Products & Services — 12.3% Universal Health Services, Inc. - Class B Industrial Services — 14.4% DeVry, Inc. United Rentals, Inc.(a) Industrial Specialty Products — 19.6% FEI Company IPG Photonics Corp.(a) QLogic Corp.(a) Rofin-Sinar Technologies, Inc.(a) Rogers Corp.(a) Insurance — 17.3% Arthur J. Gallagher & Company Brown & Brown, Inc. Radian Group, Inc. Willis Group Holdings plc Oil & Gas Producers — 2.0% Stone Energy Corp.(a) 9 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2014 (Unaudited) COMMON STOCKS — 99.6% (Continued) Shares Market Value Security Products & Services — 2.2% Checkpoint Systems, Inc.(a) $ TOTAL COMMON STOCKS (Cost $132,905,614) $ MONEY MARKETS — 0.5% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $2,150,662) $ TOTAL INVESTMENT SECURITIES — 100.1% (Cost $135,056,276) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 10 Westport Fund (WPFRX) Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2014 Fund or Index Six Months One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R 4.86% 21.13% 18.10% 10.76% 11.23% Russell Midcap® Index 8.67% 26.85% 22.07% 10.43% 9.53% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 20. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2014 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Business Products & Services 17.0% Industrial Specialty Products 16.9% Chemicals 10.5% Oil & Gas Producers 10.5% Health Care Products & Services 10.5% Aerospace Products & Services 6.2% Medical Products & Services 5.9% Consumer Products & Services 5.3% Broadcasting/Cable TV/Advertising 5.2% Banks & Thrifts/Financial Services 3.9% Other Holdings 7.2% Cash & Cash Equivalents 0.9% Total 100.0% 11 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS June 30, 2014 (Unaudited) COMMON STOCKS — 99.1% Shares Market Value Aerospace Products & Services — 6.2% Precision Castparts Corp. $ Rockwell Collins, Inc. Banks & Thrifts/Financial Services — 3.9% MasterCard, Inc. - Class A Broadcasting/Cable TV/Advertising — 5.2% Interpublic Group of Companies, Inc. Time, Inc.(a) Time Warner, Inc. Business Products & Services — 17.0% CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Copart, Inc.(a) PTC, Inc.(a) Synopsys, Inc.(a) Teradata Corp.(a) Trimble Navigation Ltd.(a) Zebra Technologies Corp. - Class A(a) Chemicals — 10.5% Agrium, Inc. Air Products & Chemicals, Inc. FMC Corp. Praxair, Inc. Consumer Products & Services — 5.3% American Eagle Outfitters, Inc. Bed Bath & Beyond, Inc.(a) McCormick & Company, Inc. PetSmart, Inc. Ross Stores, Inc. Health Care Products & Services — 10.5% AbbVie, Inc. CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B Industrial Services — 2.4% Republic Services, Inc. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2014 (Unaudited) COMMON STOCKS — 99.1% (Continued) Shares Market Value Industrial Specialty Products — 16.9% Amphenol Corp. $ FEI Company International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Nordson Corp. Pall Corp. W.W. Grainger, Inc. Insurance — 2.0% Willis Group Holdings plc Medical Products & Services — 5.9% Abbott Laboratories Charles River Laboratories International, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 10.5% Anadarko Petroleum Corp. EOG Resources, Inc. Stone Energy Corp.(a) Transportation — 2.8% FedEx Corp. TOTAL COMMON STOCKS (Cost $360,127,552) $ MONEY MARKETS — 0.7% Federated U.S. Treasury Cash Reserve Fund TOTAL MONEY MARKETS (Cost $4,410,567) $ TOTAL INVESTMENT SECURITIES — 99.8% (Cost $364,538,119) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.2% NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 13 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for securities sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized gain from security transactions Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 14 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Transfer agent fees, Class R (Note 4) Transfer agent fees, Class I (Note 4) Shareholder servicing fees, Class R (Note 4) Administration and accounting services fees (Note 4) Shareholder reporting costs Professional fees Trustees' fees and expenses Registration fees, Class R Registration fees, Class I Compliance fees and expenses Insurance expense Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ (1) Net of Foreign taxes withheld of $15,908. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Six Months Ended June 30, 2014 (Unaudited) For the Year Ended December 31, For the Six Months Ended June 30, 2014 (Unaudited) For the Year Ended December 31, FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From realized gains, Class R — ) — ) From realized gains, Class I — ) — ) Decrease in net assets from distributions to shareholders — ) — ) FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net decrease in net assets from Class R share transactions ) CLASS I Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net decrease in net assets from Class I share transactions ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT (LOSS) $ ) $
